184 F.2d 438
Ottis Mayo JONES, Appellantv.William H. HIATT, Warden, United States Penitentiary,Atlanta, Georgia, Appellee.
No. 13304.
United States Court of Appeals Fifth Circuit.
Oct. 16, 1950.

No appearance entered on behalf of appellant.
J. Ellis Mundy, U.S. Atty., Harvey H. Tisinger, Asst. U.S. Atty., Atlanta, Ga., for appellee.
Before HUTCHESON, Chief Judge, and HOLMES and RUSSELL, Circuit Judges.
PER CURIAM.


1
The appeal in this case is from an order denying a writ of habeas corpus brought after appellant's petition under Sec. 2255, Title 28 U.S.C.A. had been denied as wanting in merit, and the judgment of denial had been affirmed on appeal.  91 F. Supp. 68.


2
An examination of the record discloses: that the complaints made in the petition are without merit; that the judgment appealed from is right; and that it should be affirmed.


3
Affirmed.